EXHIBIT 10z.

THE WINNEBAGO INDUSTRIES, INC

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Effective as of January 1, 2009.

--------------------------------------------------------------------------------



WINNEBAGO INDUSTRIES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

ARTICLE I - PURPOSE; EFFECTIVE DATE

 

 

1.1.

Purpose. The purpose of this Supplemental Executive Retirement Plan
(hereinafter, the “Plan”) is to provide supplemental benefits to a select group
of highly compensated employees of WINNEBAGO INDUSTRIES, INC. (and its selected
subsidiaries and/or affiliates) generally payable upon the participant’s
termination of service. This Plan is intended to be an amendment and restatement
of the Winnebago Executive Split Dollar life Insurance Program, previously
maintained by the Company, including all arrangements between the Company and
the Participants such as shared interest in specific life insurance policies. It
is intended that the Plan will aid in retaining and attracting individuals of
exceptional ability by providing them with these benefits.

 

 

1.2.

Effective Date. This amended and restated Plan shall be initially effective as
of January 1, 2009. It is the intent that all of the benefits provided under
this Plan will be subject to the terms of Section 409A of the Code.

 

 

1.3.

Plan Type. For purposes of §409A, benefits payable to the Participants, and
their beneficiaries, under this Plan, shall be considered to be benefits payable
from a non-account balance plan as defined in Treas. Reg. §1.409A
-l(c)(2)(i)(C), or as otherwise provided by the Code.

ARTICLE II - DEFINITIONS

                                        For the purpose of this Plan, the
following terms shall have the meanings indicated, unless the context clearly
indicates otherwise:

 

 

2.1.

Beneficiary. “Beneficiary” means the person, persons or entity as designated by
the Participant, entitled under Article VI to receive any Plan benefits payable
after the Participant’s death.

 

 

2.2.

Board. “Board” means the Board of Directors of the Company.

 

 

2.3.

Code. “Code” means the Internal Revenue Code of 1986, as may be amended from
time to time. Any reference in this Plan to “applicable guidance”, “further
guidance” or other similar term shall include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to or in connection
with Section 409A by the U.S. Department of Treasury or the Internal Revenue
Service.

 

 

2.4.

Committee. “Committee” means the Committee appointed by the Board to administer
the Plan pursuant to Article VII.


--------------------------------------------------------------------------------




 

 

2.5.

Company. “Company” means WINNEBAGO INDUSTRIES, INC. an Iowa-based corporation,
and any directly or indirectly affiliated subsidiary corporations, any other
affiliate designated by the Board, or any successor to the business thereof.

 

 

2.6.

Disability. “Disability means a physical or mental condition whereby the
Participant: (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the participant’s employer.

 

 

2.7.

Distribution Election. “Distribution Election” means the form prescribed by the
Committee and completed by the Participant, indicating the chosen form of
payment for benefits payable under this Plan, as elected by the Participant.

 

 

2.8.

Early Retirement Date. “Early Retirement Date” means the termination of a
Participant’s employment with the Company, for reasons other than death or
Disability, at any time prior to the Participant’s Normal Retirement Date.

 

 

2.9.

Normal Retirement Benefit. “Normal Retirement Benefit” means the amount payable
under the terms of this Plan to a Participant based upon termination, for reason
other than death, at the Normal Retirement Date. Such benefit amount shall be
stated in the Participation Agreement as either (i) an annual dollar amount
payable in the form of a fifteen (15) year installment payment, or (ii) a lump
sum option. The Participant shall choose the form of the Normal Retirement
Benefit as provided in section 4.5, below. The Normal Retirement Benefit stated
in the Participation Agreement shall be increased by 5% for each full year of
continuous service performed by the Participant for the Company after the Normal
Retirement Date.

 

 

2.10.

Normal Retirement Date. “Normal Retirement Date” means the termination of a
Participant’s employment with the Company, for reasons other than death or
Disability, on or after the attainment of age sixty-five (65).

 

 

2.11.

Participant. “Participant” means any individual who is eligible, pursuant to
Section 3.1, below, to participate in this Plan. Such individual shall remain a
Participant in this Plan during employment with the Company, and until such time
as all benefits payable under this Plan have been paid in accordance with the
provisions hereof.

 

 

2.12.

Participation Agreement. “Participation Agreement” means document entered into
between the Participant and the Company which contains, among other things,
information specific to that Participant, including the Normal Retirement
Benefit, and an acknowledgement of the performance of any conditions required
for participation in this Plan.


--------------------------------------------------------------------------------




 

 

2.13.

Plan. “Plan” means this Supplemental Executive Retirement Plan as amended from
time to time.

 

 

2.14.

Specified Employees. “Specified Employees” means a Participant who is determined
by the Committee to be a “specified employee” under the provisions of Treas.
Reg. §1.409A-l(i) and other applicable guidance, provided that the Company (or a
member of the same group of controlled entities as the Company) is publicly
traded on an established stock exchange.

 

 

2.15.

Supplemental Retirement Benefit. “Supplemental Retirement Benefit” means the
Normal Retirement Benefit determined under Article IV of this Plan, and adjusted
as appropriate for early termination, early commencement, and alternative forms
of payment elected by the Participant.

 

 

2.16.

Termination. “Termination”, “terminates employment” or any other similar such
phrase means a Participant’s “separation from service” with the Company, for any
reason, within the meaning of Section 409A of the Code, and Treas. Reg.
§1.409A-l(h) and other applicable guidance.

ARTICLE III - ELIGIBILITY AND PARTICIPATION

 

 

 

3.1.

Eligibility and Participation. The Compensation Committee of the Board shall
have the sole right to set eligibility requirements and offer participation into
the Plan according to the following guidelines:

 

 

 

 

a)

Eligibility. Eligibility to participate in the Plan shall be limited to those
select key employees of Company who are designated by the Committee from time to
time, and who were participants in the Winnebago Executive Split Dollar life
Insurance Program as of January 1, 2008.

 

b)

Participation. An individual’s participation in the Plan shall be effective upon
the individual first becoming eligible to participate, completion of a
Participation Agreement, and a Distribution Election form, and acceptance of
each by the Committee. Subject to Section 3.2, participation in the Plan shall
continue until such time as the Participant terminates employment with Company
and as long thereafter as the Participant is eligible to receive benefits under
this Plan.

 

 

 

3.2.

Change in Status. If the Committee determines that a Participant’s employment
performance is no longer at a level that warrants reward through participation
in this Plan, but does not terminate the Participant’s employment with Company,
participation herein and eligibility to receive benefits hereunder shall be
limited to the Supplemental Retirement Benefit determined as if the Participant
were to have terminated service as of the date designated by the Board
(“Participation Termination Date”).


--------------------------------------------------------------------------------



ARTICLE IV - SUPPLEMENTAL BENEFITS

 

 

 

4.1.

Normal Retirement Benefit. If a Participant terminates services at or after the
Normal Retirement Date, Company shall pay to Participant a Supplemental
Retirement Benefit equal to the amount of the Normal Retirement Benefit as set
forth in the Participant’s Participation Agreement, and elected by the
Participant as provided in section 4.5, below.

 

 

 

4.2.

Early Retirement Benefit. If a Participant terminates services before the Normal
Retirement Date, Company shall pay to the Participant an annual Supplemental
Retirement Benefit equal to the amount of the Normal Retirement Benefit, as
elected by the Participant as provided in section 4.5, below, and reduced as
provided below:

 

 

 

 

a)

Early Termination Factor - 2-1/2% for each year that the Participant’s
termination (or if earlier, the Participation Termination Date described above
in section 3.2, above) occurs before age 65; plus,

 

 

 

 

b)

Early Payout Factor - 2-1/2% for each year that the commencement of payment
occurs before age 65, in the event that the Participant chooses a time of
payment other than defined under the Normal Retirement Benefit.

 

 

 

4.3.

Disability Benefit. If a Participant suffers a Disability, the Participant shall
continue to be considered a Participant in this Plan during the period of
Disability until the earlier of the Participant’s Normal Retirement Date or date
of termination, at which time the Participant shall be paid a Supplemental
Benefit as provided in paragraph 4.1 or 4.2 as applicable.

 

 

 

4.4.

Payment to Specified Employees. Notwithstanding anything else to the contrary,
payments of benefits under this Article caused by the termination of employment
(other than by reason of death) of a Participant who is determined to meet the
definition of Specified Employee at the time of termination shall be payable as
otherwise provided, except that the initial payment shall be made no earlier
than the six (6) months following the termination of employment with the
Company.

 

 

 

4.5.

Alternate Time and/or Form of Payment. A Participant, who is not then receiving
benefits under this Plan or under the Winnebago Executive Split Dollar life
Insurance Program, shall choose a time and/or form of benefit payment with
respect to the Normal Retirement Benefit, provided that such choice is of one of
the forms listed below, is applicable to the entire benefit payable under this
Article, and such choice is filed with the Committee on or before December 31,
2008. This provision is intended to comply with the relief of the provisions of
Section 409A(a)(3) and (4) of the Code and any regulations or further guidance
issued thereon and which is permitted by Treasury Notice 2005-2 and subsequent
guidance, so that any election filed by December 31, 2008 does not apply to any
amounts which were otherwise payable in 2008, nor does it accelerated any
payment into 2008. The times and forms of benefit which may be chosen by the
Participant are:

 

 

 

 

a)

Lump sum equivalent payable at Termination (but in no event prior to
Participant’s age 55);


--------------------------------------------------------------------------------




 

 

 

b)

Lump sum equivalent payable at the later of Termination or Normal Retirement
Age;

 

 

 

 

c)

15 annual installments commencing at Termination (but in no event prior to
Participant’s age 55); and

 

 

 

 

d)

15 annual installments commencing at the later of Termination or Normal
Retirement Age.

 

 

 

 

If no election is made by the Participant prior to December 31, 2008, the
Participant will be deemed to have elected 15annual installments commencing at
the later of Termination or Normal Retirement Age. Subject to section 4.4, all
payments under section 4.1 and 4.2 shall commence on or about the April 1
immediately following the date chosen above, and subsequent payments, if
appropriate, shall be made on or about the anniversary of the initial payment.


 

 

4.6.

Death Benefits. In the event of death of a Participant, a benefit shall be paid
in lieu of any other further benefit which may be due under this Plan following
the date of death in the following manner, based on the time of death, or as may
otherwise be provided for in the Participation Agreement:


 

 

 

 

 

 

If death occurs....

 

 

The death benefit shall be equal to...

 

Prior to commencement of benefit payments

 

 

20 times the annual Normal Retirement Benefit

 

After commencement of payments, but prior to the 5th installment payment

 

 

The number of remaining installment payments plus 5 times the annual Normal
Retirement Benefit

 

After the 5th but prior to the 11th annual installment

 

 

The number of remaining installment payments plus 3 times the annual Normal
Retirement Benefit

 

After the 11th but prior to the 15th annual installment

 

 

The number of remaining installment payments plus 1 times the annual Normal
Retirement Benefit

 

After completion of Supplemental Retirement Benefit (including payment of a lump
sum)

 

 

$ 0


 

 

 

The Death Benefit under this section shall be payable in a lump sum to the
Participant’s Beneficiary as soon as practical, but in no event later than sixty
(60) days after all information necessary to calculate the benefit amount has
been received by Company.

 

 

4.7.

Withholding; Payroll Taxes. Company shall withhold from payments hereunder any
taxes required to be withheld from such payments under local, state or federal
law. A Beneficiary, however, may elect not to have withholding of federal income
tax pursuant to Section 3405 (a) (2) of the Code, or any successor provision
thereto.

 

 

4.8.

Payment to Guardian. If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of
property, the Committee may direct payment to the guardian, legal representative
or person having the care and custody of such minor, or incompetent person. The
Committee may require proof of incompetency, minority, incapacity


--------------------------------------------------------------------------------




 

 

 

or guardianship as it may deem appropriate prior to distribution. Such
distribution shall completely discharge the Committee and Company from all
liability with respect to such benefit.

ARTICLE V - BENEFICIARY DESIGNATION

 

 

 

5.1.

Beneficiary Designation. Each Participant shall have the right, at any time, to
designate one (1) or more persons or entity as Beneficiary (both primary as well
as secondary) to whom benefits under this Plan shall be paid in the event of
Participant’s death prior to complete distribution of the Participant’s
benefits. Each Beneficiary designation shall be in a written form prescribed by
the Committee and shall be effective only when filed with the Committee during
the Participant’s lifetime.

 

 

 

5.2.

Changing Beneficiary. Any Beneficiary designation may be changed by a
Participant without the consent of the previously named Beneficiary by the
filing of a new Beneficiary designation with the Committee.

 

 

 

5.3.

No Beneficiary Designation. If any Participant fails to designate a Beneficiary
in the manner provided above, if the designation is void, or if the Beneficiary
designated by a deceased Participant dies before the Participant or before
complete distribution of the Participant’s benefits, the Participant’s
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:

 

 

 

 

a)

The Participant’s surviving spouse;

 

 

 

 

b)

The Participant’s children in equal shares, except that if any of the children
predeceases the Participant but leaves surviving issue, then such issue shall
take by right of representation the share the deceased child would have taken if
living;

 

 

 

 

c)

The Participant’s estate.

 

 

 

5.4.

Effect of Payment. Payment to the Beneficiary shall completely discharge the
Company’s obligations under this Plan.

ARTICLE VI - ADMINISTRATION

 

 

6.1.

Committee; Duties. This Plan shall be administered by the Committee, which shall
have the authority to make, amend, interpret and enforce all appropriate rules
and regulations for the administration of the Plan and decide or resolve any and
all questions, including interpretations of the Plan, as they may arise in such
administration. A majority vote of the Committee members shall control any
decision. Members of the Committee may be Participants under this Plan.

 

 

6.2.

Compliance with Section 409A of the Code. It is intended that the Plan comply
with the provisions of Section 409A of the Code, so as to prevent the inclusion
in gross income of any amounts deferred hereunder in a taxable year that is
prior to the taxable year or years in which


--------------------------------------------------------------------------------




 

 

 

such amounts would otherwise actually be paid or made available to Participants
or Beneficiaries. This Plan shall be construed, administered, and governed in a
manner that effects such intent, and the Committee shall not take any action
that would be inconsistent with such intent. Although the Committee shall use
its best efforts to avoid the imposition of taxation, interest and penalties
under Section 409A of the Code, the tax treatment of deferrals under this Plan
is not warranted or guaranteed. Neither the Company, the Board, any director,
officer, employee and advisor, nor the Committee (nor its designee) shall be
held liable for any taxes, interest, penalties or other monetary amounts owed by
any Participant, Beneficiary or other taxpayer as a result of the Plan. For
purposes of the Plan, the phrase “permitted by Section 409A of the Code,” or
words or phrases of similar import, shall mean that the event or circumstance
shall only be permitted to the extent it would not cause an amount deferred or
payable under the Plan to be includible in the gross income of a Participant or
Beneficiary under Section 409A(a)(l) of the Code.

 

 

6.3.

Agents. The Committee may, from time to time, employ agents and delegate to them
such administrative duties as it sees fit, and may from time to time consult
with counsel who may be counsel to the Company.

 

 

6.4.

Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan.

 

 

6.5.

Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan on
account of such member’s service on the Committee, except in the case of gross
negligence or willful misconduct.

ARTICLE VII - CLAIMS PROCEDURE

 

 

 

7.1.

Claim. Any person or entity claiming a benefit, requesting an interpretation or
ruling under the Plan (hereinafter referred to as “Claimant”), or requesting
information under the Plan shall present the request in writing to the
Committee, which shall respond in writing as soon as practical, but in no event
later than ninety (90) days after receiving the initial claim (or no later than
forty-five (45) days after receiving the initial claim regarding a Disability
under this Plan).

 

 

7.2.

Denial of Claim. If the claim or request is denied, the written notice of denial
shall state:

 

 

 

a)

The reasons for denial, with specific reference to the Plan provisions on which
the denial is based;

 

 

 

b)

A description of any additional material or information required and an
explanation of why it is necessary, in which event the time frames listed in
section 8.1 shall be one hundred and eighty (180) and seventy-five (75) days
from the date of the initial claim respectively; and

 

 

 

c)

An explanation of the Plan’s claim review procedure.


--------------------------------------------------------------------------------




 

 

7.3.

Review of Claim. Any Claimant whose claim or request is denied or who has not
received a response within sixty (60) days (or one hundred and eighty (180) days
in the event of a claim regarding a Disability) may request a review by notice
given in writing to the Committee. Such request must be made within sixty (60)
days (or one hundred and eighty (180) days in the event of a claim regarding a
Disability) after receipt by the Claimant of the written notice of denial, or in
the event Claimant has not received a response sixty (60) days (or one hundred
and eighty (180) days in the event of a claim regarding a Disability) after
receipt by the Committee of Claimant’s claim or request. The claim or request
shall be reviewed by the Committee which may, but shall not be required to,
grant the Claimant a hearing. On review, the claimant may have representation,
examine pertinent documents, and submit issues and comments in writing.

 

 

7.4.

Final Decision. The decision on review shall normally be made within sixty (60)
days (or forty- five (45) days in the event of a claim regarding a Disability)
after the Committee’s receipt of claimant’s claim or request. If an extension of
time is required for a hearing or other special circumstances, the Claimant
shall be notified and the time limit shall be one hundred twenty (120) days (or
ninety (90) days in the event of a claim regarding a Disability). The decision
shall be in writing and shall state the reasons and the relevant Plan
provisions. All decisions on review shall be final and bind all parties
concerned.

ARTICLE VIII - AMENDMENT AND TERMINATION OF PLAN

 

 

 

8.1.

Amendment. The Board may at any time amend the Plan by written instrument,
notice of which is given to all Participants and to Beneficiary receiving
installment payments, except that no amendment shall reduce the amount vested or
accrued benefit as of the date the amendment is adopted.

 

 

8.2.

Company’s Right to Terminate. The Board may, in its sole discretion, terminate
the entire Plan, or terminate a portion of the Plan that is identified as a
non-account balance plan as defined in Treas. Reg. §1.409A -l(c)(2)(i)(C), and
require distribution of all benefits due under the Plan or portion thereof,
provided that:

 

 

 

a)

The termination of the Plan does not occur proximate to a downturn in the
financial health, as determined by the Committee, of the Company;

 

 

 

b)

The Company also terminates all other plans or arrangements which are considered
to be of a similar type as defined in Treas. Reg. § 1.409A -l(c)(2)(i), or as
otherwise provided by the Code, as the portion of the Plan which has been
terminated;

 

 

 

c)

No payments made in connection with the termination of the Plan occur earlier
than 12 months following the Plan termination date other than payments the Plan
would have made irrespective of Plan termination;

 

 

 

d)

All payments made in connection with the termination of the Plan are completed
within 24 months following the Plan termination date;


--------------------------------------------------------------------------------




 

 

 

 

e)

The Company does not establish a new plan of a similar type as defined in Treas.
Reg. §1.409A -l(c)(2)(i), within 3 years following the Plan termination date of
the portion of the Plan which has been terminated; and,

 

 

 

f)

The Company meets any other requirements deemed necessary to comply with
provisions of the Code and applicable regulations which permit the acceleration
of the time and form of payment made in connection with plan terminations and
liquidations.

ARTICLE IX - MISCELLANEOUS

 

 

9.1.

Unfunded Plan. This plan is an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301, and 401
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and therefore is exempt from the provisions of Parts 2, 3 and 4 of Title 1 of
ERISA.

 

 

9.2.

Unsecured General Creditor. Notwithstanding any other provision of this Plan,
Participants and Participants’ Beneficiary shall be unsecured general creditors,
with no secured or preferential rights to any assets of Company or any other
party for payment of benefits under this Plan. Any property held by Company for
the purpose of generating the cash flow for benefit payments shall remain its
general, unpledged and unrestricted assets. Company’s obligation under the Plan
shall be an unfunded and unsecured promise to pay money in the future.

 

 

9.3.

Trust Fund. Company shall be responsible for the payment of all benefits
provided under the Plan. At its discretion, Company may establish one (1) or
more trusts, with such trustees as the Board may approve, for the purpose of
assisting in the payment of such benefits. The assets of any such trust shall be
held for payment of all Company’s general creditors in the event of insolvency.
To the extent any benefits provided under the Plan are paid from any such trust,
Company shall have no further obligation to pay them. If not paid from the
trust, such benefits shall remain the obligation of Company.

 

 

9.4.

Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and non-
transferable. No part of the amounts payable shall, prior to actual payment, be
subject to seizure or sequestration for the payment of any debts, judgements,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

 

 

9.5.

Not a Contract of Employment; Not a Contract for Services. This Plan shall not
constitute an agent’s contract or a contract for services of any kind between
the Company and the Participant. Nothing in this Plan shall give a Participant
the right to retain the Participant’s full time soliciting agent’s contract or
otherwise be retained in the service of the Company or to interfere with the
right of the Company to terminate its relationship with a Participant at any
time, in accordance


--------------------------------------------------------------------------------







 

 

with the terms of the Participant’s full time soliciting agent’s contract or
other contract governing the relationship between the parties.

 

 

9.6.

Protective Provisions. A Participant will cooperate with Company by furnishing
any and all information requested by Company, in order to facilitate the payment
of benefits hereunder, and by taking such physical examinations as Company may
deem necessary and taking such other action as may be requested by Company.

 

 

9.7.

Governing Law. The provisions of this Plan shall be construed and interpreted
according to the laws of the State of Iowa, except as preempted by federal law.

 

 

9.8.

Validity. If any provision of this Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

 

 

9.9.

Notice. Any notice required or permitted under the Plan shall be sufficient if
in writing and hand delivered or sent by registered or certified mail. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification. Mailed notice to the Committee shall be directed to the company’s
address. Mailed notice to a Participant or Beneficiary shall be directed to the
individual’s last known address in company’s records.

 

 

9.10.

Successors. The provisions of this Plan shall bind and inure to the benefit of
Company and its successors and assigns. The term successors as used herein shall
include any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of Company, and successors of any such corporation or other
business entity.


 

 

 

 

 

WLNNEBAGO INDUSTRIES, INC.

 

 

 

 

 

BY: 

-s- Raymond M. Beebe [img013.jpg]

 

Vice President, General Counsel & Secratary

 

 

 

 

DATED: 

November 20, 2008


--------------------------------------------------------------------------------